                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                 CASE NO.: 2:15-cr-6-FtM-38MRM

MICHAEL EUGENE READ


                              OPINION AND ORDER1

       Before the Court is pro se Defendant Michael Read’s Motion for

Compassionate Release.          (Doc. 108).     The Government has responded in

opposition (Doc. 110), to which Defendant has replied (Doc. 116).                     After

considering the record, applicable law, and parties’ arguments, the Court

denies the motion.

                                    BACKGROUND

       Defendant has served just over half of his 120-month sentence for

possessing and distributing child pornography. (Doc. 54). He is sixty-five years

old and imprisoned at Coleman Low FCI. But Defendant wants out now. He

moves for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i), as amended

by the First Step Act, because of the COVID-19 pandemic. He also claims the




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
prison is neither addressing his medical conditions nor protecting him against

reinfection. (Doc. 108 at 1; Doc. 116 at 2).

      Defendant has been trying for early release since last year. He first

moved for home confinement in May 2020. (Doc. 95). The Court denied the

request because (1) granting Defendant home confinement fell outside its

statutory authority; (2) he did not exhaust his administrative remedies; and

(3) he did not show any extraordinary and compelling reason to warrant

release. (Doc. 98). Defendant asked the Court to reconsider its decision. The

Court declined to do so because he did not exhaust his administrative remedies

and did not show his health was deteriorating. (Doc. 101). Still dissatisfied,

Defendant again asked the Court to reconsider. That request fared no better.

Along with finding Defendant did not meet the exhaustion requirement, the

Court found the 18 U.S.C. § 3553(a) factors weighed against compassionate

release. (Doc. 105).

      Seven months have passed.        During that time, Defendant allegedly

contracted and recovered from COVID-19. (Doc. 108 at 10). Defendant also

received his first COVID vaccination last month and days before filing this

motion. (Doc. 110-1).

                                 DISCUSSION

      A district court “may not modify a term of imprisonment once it has been

imposed except” under limited circumstances. 18 U.S.C. § 3582(c); United




                                        2
States v. Puentes, 803 F.3d 597, 605-06 (11th Cir. 2015) (stating a court lacks

the inherent authority to modify a defendant’s sentence and may do so “only

when authorized by a statute or rule”).            One circumstance is known as

compassionate release, which is available “in any case” where:

      [T]he court, upon motion of the Director of the Bureau of Prisons,
      or upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the
      Bureau of Prisons to bring a motion on the defendant’s behalf or
      the lapse of [thirty] days from the receipt of such a request by the
      warden of the defendant’s facility, whichever is earlier, may reduce
      the term of imprisonment . . . after considering the factors set forth
      in section 3353(a) to the extent that they are applicable, if it finds
      that . . . extraordinary and compelling reasons warrant such a
      reduction[.]

18 U.S.C. § 3582(c)(1)(A)(i). The defendant seeking compassionate release

must prove that a sentence reduction is warranted. See United States v.

Jackson, No. 3:16-cr-104-J-32JRK3, 2020 WL 3962275, at *1 (M.D. Fla. July

13, 2020), aff’d, No. 20-12748, 2021 WL 1400937 (11th Cir. Apr. 14, 2021).

Here, Defendant does not meet his burden for two reasons: (1) he shows no

extraordinary and compelling reason for a sentence reduction; and (2) the §

3553(a) weigh against his compassionate release.2

      For “extraordinary and compelling reasons,” Defendant says he suffers

high cholesterol, high blood pressure, vision issues, hearing loss, low bone



2 The parties also disagree whether Defendant has fully exhausted his administrative
remedies. The Court assumes, without deciding, that he has done so because the motion has
no substantive merit.




                                           3
density, has a history of smoking, and chronic allergies, sinus infections, and

bronchitis. (Doc. 108 at 7-8; Doc. 108-6 at 2-3). These conditions allegedly

make him more susceptible to COVID-19. Defendant also criticizes the prison

for not protecting inmates during the pandemic and its general medical care.

(Doc. 108 at 11-12).

      Of Defendant’s claimed ailments, only hypertension and smoking can

possibly make him more likely to get severely ill from COVID-19. See People

With Certain Medical Conditions, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html (last visited Apr. 29, 2021). But hypertension is

common in the United States, and Defendant’s medical records show he is

being treated for it. See United States v. Jackson, No. 20-12748, 2021 WL

1400937, at *3 (11th Cir. Apr. 14, 2021) (“As the risk [of becoming severely ill

from COVID-19] is only potentially higher [for someone with high blood

pressure], we cannot conclude that the district court abused its discretion in

denying [the defendant’s] motion.”). And there’s no indication that Defendant

is experiencing heart failure. For Defendant’s smoking history, it alone or

combined with COVID-19 is not enough to constitute an extraordinary

circumstance. See United States v. Harris, 989 F.3d 908, 912 (11th Cir. 2021)

(affirming denial of compassionate release where medical conditions only

possibly increased a defendant’s risk of COVID-19). What is more, Defendant’s




                                       4
health conditions are offset by several factors: (1) Defendant has received at

least his first COVID-19 vaccination; (2) he has already contracted and

survived the virus; (3) no inmates are currently positive for COVID-19 at

Coleman Low FCI; and (4) the BOP has undertaken extensive efforts to control

the spread of the virus within its facilities. Taken together, the record does

not show that Defendant suffers from a serious medical condition that

substantially diminishes his ability to provide self-care in prison and that he

is not expected to recover. U.S.S.G. § 1B1.13, cmt. 1(A)(ii). Without showing

any extraordinary and compelling reason, compassionate release is not

warranted.

      Even had Defendant shown an extraordinary and compelling reason, the

Court still finds him to be a danger to the community per U.S.S.G. § 1B1.13(2),

and the § 3553(a) sentencing factors weigh against his early release.

Defendant committed a serious crime. He is in prison because he possessed

over 25,000 images of child pornography, many of which were videos. His

contraband involved minors under the age of twelve having intercourse with

adults, which is sadistic and masochistic. Defendant also used peer-to-peer file

sharing for years to distribute child pornography to others like him. Defendant

victimized children and continued to do so every time he watched and

distributed the images.




                                       5
      That’s not all. If the Court released Defendant early, he would avoid

almost half of his 120-month term of imprisonment. Allowing Defendant to

avoid serving such a substantial part of his sentence would fail to reflect the

seriousness of the offense, promote respect for the law, provide just

punishment, or afford adequate deterrence. 18 U.S.C. § 3553(a)(2). Although

Defendant has made strides while incarcerated, the Court remains convinced

a sentence of 120 months is not greater than necessary to achieve the goals of

sentencing.

      Accordingly, it is now

      ORDERED:

      Defendant Michael Read’s Motion for Compassionate Release (Doc. 108)

is DENIED.

      DONE AND ORDERED in Fort Myers, Florida on April 30, 2021.




Copies: All parties of record




                                      6
